Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Entendemos necesario expresarnos por separado —aun cuando brevemente— con el propósito de dejar claramente establecidas las razones por las cuales, a nuestro juicio, es correcto el resultado a que se llega en la decisión que hoy emite el Tribunal en el presente caso.
Hacemos la salvedad, de entrada, que entendemos co-rrecta la decisión hoy emitida bajo la premisa de que la misma no revoca la decisión que emitiera este Tribunal en Pueblo v. González Rivera, 100 D.P.R. 651 (1972). Esto es, la norma jurisprudencial establecida en el referido caso de González Rivera —a los efectos de que no es jurídicamente permisible que un agente del orden público primero regis-tre a una persona y entonces, luego de encontrar evidencia delictiva, proceda a arrestar a la referida persona— conti-núa vigente en nuestra jurisdicción, haciendo inadmisible en evidencia en nuestros tribunales el material delictivo así obtenido. Ello necesariamente tiene que ser así ya que, *675desde hace más de cuarenta años, resolvimos que un regis-tro ilegal no deja de serlo por razón de que en la persona o lugar en que el mismo se efectúa se encuentre evidencia delictiva. Véase Pueblo v. Barrios, 72 D.P.R. 171 (1951).
Lo que sucede es que los hechos que dieron lugar a la decisión que se emitiera en Pueblo v. González Rivera, ante, son diferentes —y, por ende, distinguibles— de los hechos del caso hoy ante nuestra consideración. Conforme surge de la relación que de los hechos hiciera el Tribunal en el citado caso de Pueblo v. González Rivera, págs. 653-654:
Esa tarde recibieron una querella escrita de manos de una persona conocida del Agente Díaz Alamo y quien se había identifi-cado como Comisario de Barrio del Sector conocido como Colec-tora, Coroza, Gandul y Trinchera. En cinco o seis ocasiones anteriores el Comisario había dado querellas a los agentes, las que fueron investigadas por éstos con resultado positivo. Todos esos sectores tienen la reputación de ser lugares donde se tra-fican diariamente con drogas. En la tarde de referencia los agentes se dirigieron a la calle Gaviota a investigar la querella del Comisario y tratar de localizar a las personas que se denun-ciaban en dicha querella. Al llegar a la calle Gaviota, los agen-tes abandonaron el automóvil y continuaron caminando a pie. Al penetrar en mío de los callejones, vieron un grupo de perso-nas, entre las cuales se encontraban los acusados-apelantes. Al notar la presencia de los agentes, el acusado Olmedo García le pasó a la co-acusada María González Rivera un paquetito en-vuelto en papel color rosa y ésta se lo llevó al seno. El agente Díaz Alamo se dirigió a María y agarró el paquete que sobresa-lía un poco de su escote. Al examinar el paquete el agente en-contró una caja partida de cigarrillos y dentro de la caja 21 “decks” y otra caja pequeña de cigarrillos conteniendo 13 sobre-citos de papel plomado que se usan para envasar la cocaína. Fue entonces que el agente puso bajo arresto a María y a Olmedo. Analizando químicamente los 13 “decks” dieron todos positivos de cocaína. (Énfasis suplido y en el original y escolio omitido.)
Como podemos notar, de una mera lectura de lo ante-riormente transcrito, el agente del orden público en el caso de Pueblo v. González Rivera, ante, realmente no tenía mo-*676tivos fundados para arrestar a ninguna de las personas que ese día se encontraban en la Calle Gaviota del sector cono-cido como Colectora, Santurce, Puerto Rico. Ello así, por cuanto, a pesar de que dicho agente había anteriormente recibido información sobre alegado trasiego de drogas en dicho sector, lo único que observó fue a una persona pasarle a otra “un paquetito envuelto en papel color rosalo cual, ni aun bajo la circunstancia adicional de ser dicho sector uno “caliente”, no le autorizaba a arrestar a dichas perso-nas por carecer los agentes de motivos fundados para ello.
En el caso hoy ante nuestra consideración la situación fáctica es completamente distinta. En adición a que el lugar en controversia, igualmente, era conocido como uno utili-zado “para el uso y venta de drogas”, la observación que hace el agente —cuatro personas sentadas, con una “jerin-guilla hipodérmica y un utensilio conocido como ‘koker’ o ‘cooker’, de los que comúnmente se utilizan para quemar la droga”— lo llevan a tener “motivos fundados”, suficientes en derecho, para arrestar a dichas personas al amparo de las disposiciones de la Regla 11(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Bajo esas circunstancias específicas, y como correcta-mente se expresa en la Opinión del Tribunal, resulta inma-terial que el agente del orden público verbalmente le infor-mara a estas personas que las estaba poniendo bajo arresto antes, o después, de proceder a registrarlas. En otras palabras, teniendo el agente “motivos fundados” para arrestar a los peticionarios, no es ilegal el registro que de dichas personas realizó el agente por el mero hecho de que no les hubiera informado a éstos que efectivamente los es-taba arrestando.
Con relación a esta clase de situaciones, lo verdadera-mente importante, y determinante, lo es la existencia, o no, de los “motivos fundados” para intervenir y/o arrestar al ciudadano. E.L. Chiesa, Derecho procesal penal de Puerto *677Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Cap. 6, Sec. 6.14.
En resumen, a nuestra manera de ver las cosas, debe quedar claro que la norma jurisprudencial hoy establecida no revoca, ni es contradictoria a, la norma jurisprudencial que establecimos en Pueblo v. González Rivera, ante. Las mismas, en nuestra opinión, son completamente armoniza-bles entre sí y ambas constituyen precedente obligatorio para los tribunales de instancia.
— O —